Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,471,330 B1 to Hart.
Re claim 1, Hart discloses a non-transitory processor-readable medium having instructions stored thereon, which when executed by one or more processors, cause the one or more processors to implement a control method, (Abstract, the invention of Hart is a computer-controlled baseball pitching machine and a user interface therefor, wherein the user interface enables pitches to be recalled from memory for specific pitchers from a pitcher database, wherein these pitches can be user-created and user-saved pitches.
Hart discloses in 13:9-20 that the user interface can be provided on a smartphone or tablet running a standard web browser or custom written application. Hart explains in 25:1-3 that the user interface can be downloaded to memory and run by the computer.) 
comprising: providing a customizing function enabling a user to generate a skill for a preset section by customizing at least one of a speed, trajectory and effect of a ball moving in the preset section in a sports game; (Hart 11:9-15 describes that, “FIG. 25 illustrates a specific pitcher HMI screen display. Users can create custom pitchers 74, each with a picture, a top speed, and a set of pitches. Each of these pitches 76 can be customized to exactly match real or fictional pitchers using the same pitch input parameters as entered with the control panels or touchscreens generally described above, (i.e., pitch speed, spin direction, spin amount).” (emphasis added) 34:40-48 also describes that, “an improved method defines a pitch by velocity, spin angle as seen from the pitcher's point of view, and spin rate. The method was introduced to allow casual users to easily create and save their own pitches, with the option of grouping the pitches into a library of pitches thrown by a specific pitchers, as well as creating and saving a library of pitchers. Accordingly, casual users can easily create, save and recall custom pitches.” (emphasis added)
storing at least one of the customized speed, trajectory and effect in association with the skill generated through the customizing function (34:43-65 describes that, “casual users to easily create and save their own pitches, with the option of grouping the pitches into a library of pitches thrown by a specific pitchers, as well as creating and saving a library of pitchers. Accordingly, casual users can easily create, save and recall custom pitches. This improved method is now expanded to include a user generated online database comprising pitcher profiles and a corresponding pitch repertoire. This online database allow users to share their creations, both pitches and pitchers, by grouping thee individual custom pitches into a repertoire of pitches thrown by a specific pitcher, as well as creating and saving a library of pitchers. Once defined, these pitchers can be uploaded to an online database for use by other users.  A central database is created online which saves the pitcher database and the pitch sets for each pitcher. Users may uploader their creations or download the content created by others […] The pitch and pitcher models may be named and associated with real or fictitious pitchers.” (emphasis added)
and controlling a movement of the ball in the section using at least one of the speed, trajectory and effect stored in association with the activated skill in response to an activation of the skill for the section in a process in which a game instance for the sports game proceeds (34:43-50 describes that one of the goals of the invention is to enable casual users to easily “recall custom pitches” that were created and added to the “library” of custom pitches and pitchers. 34:58-60 describes that, “Users may upload their creations or download the content created by others for use on their ball pitching machine. 36:10-50 describes that a touch screen device such as a cell phone may enable a user to select a particular pitch from a list by using a touch screen, or by rotating the phone in a certain orientation, tapping the phone a certain number of times to choose a certain numbered pitch from a list, holding a certain number of fingers against the screen to choose that numbered pitch from a list, or saying the number of the desired pitch from the list into the phone’s microphone.)
Re claim 2, Hart further discloses providing the customizing function comprises providing a sector speed setting function for setting a speed of the ball in each of a plurality of sectors split from the section (Fig. 23, also described in 8:7-11 and 10:54-57, enables the user to customize pitches by selecting a speed from a plurality of speeds available on a polar grid) and
controlling the movement of the ball comprises controlling, in each of the plurality of sectors, the speed of the ball moving in the section based on the speed of the ball in each of the plurality of sectors set through the sector speed setting function in response to activation of the skill (As discussed in the rejection of claim 1 above, pitches customized in the invention of Hart can be saved and recalled so that the user who created the pitch and/or remote users who download the pitch from a database can use the pitch on their pitching machine.)
Re claims 3-4, 8:7-11 and 10:54-67 describe that in addition to speed, spin can be selected on the polar grid, wherein the selection thereof can be by a touch screen or rotary encoders, both of which are motion sensors. 
Re claim 5, refer to the preset spin direction and spin amount effects in Fig. 7A, see also the selectable options in Fig 23, Fig. 25, “pitch 1, pitch 2, pitch 3 […] and Fig. 29.
Re claim 7, 3:63-65 describes that the invention delivers balls to a batter based on user-selected or customized spins, velocities, and directions. 
Re claim 10, refer to the rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0170579 A1 to Ishi. et al in view of the console video game “’98 Koshien” for PLAYSTATION (released 06/1998 by MAGICAL COMPANY), as evidenced by the NPL references of “Crazy High School Baseball Players,” “98 Koshien Best Baseball Pitching Ever,” “98 Koshien Gameplay and Commentary,” “Weirdness that is 98 Koshien,” and “Rather Unique Pitching Strategies in 98 Koshien.”
Re claim 1, Ishi teaches a non-transitory processor-readable medium having instructions stored thereon, which when executed by one or more s processors, cause the one or more processors to implement a control method, (Figs. 1-2A, Ishi is directed to a touch-screen controlled baseball-themed video game for a handheld portable gaming device. [0086]-[0088] describe the hardware and software of the gaming device as follows:
[0086] The main body 1401 includes a reader 1418 that reads data from a memory card 1440 (i.e., computer-readable information storage medium). The memory card 1440 stores a program and setting data necessary for the control unit 1450 of the portable game device 1400 to execute various calculation processes. […]
[0087] The control unit 1450 includes various microprocessors (e.g., central processing unit (CPU), graphics processing unit (GPU), and digital signal processor (DSP)), an application-specific integrated circuit (ASIC), an IC memory, a liquid crystal display driver circuit, a sound-output amplifier circuit, and the like.
[0088] The control unit 1450 executes various calculation processes based on the program and data stored in the memory card 1440 and read by the reader 1418. The control unit 1450 controls each section of the portable game device 1400 based on operation inputs performed using the arrow key 1402, the button switch 1404, and the touch panels 1407 and 1409.)
comprising: providing a customizing function enabling a user to generate a skill for a preset section by customizing at least one of a speed, trajectory and effect of a ball moving in the preset section in a sports game; (Fig. 2-4 and the corresponding descriptions thereof in [0094]-[0096], [0098]-[0110] describe the user being able to customize pitch directions by moving a touch screen gesture along the illustrated direction guides 14R, 14L, 14C, customize pitched  ball speeds based on an amount of time a touch gesture is held, and customize the curve of the ball based on gesture stroke directions 18R, 18L made at the end of the ball path. Note especially [0110] which summarizes that, “The pitching operation input method according to this embodiment enables the player to input the ball speed, the pitching start timing, the pitching direction, and the ball path change direction by performing a series of operations including bringing the stylus pen 1416 into contact with the touch panel 1409, holding the stylus pen 1416 in a stationary state for a given period of time, and moving the stylus pen 1416 without removing the stylus pen 1416 from the touch panel 1409. The series of operations is intuitive and smooth […]”
[0228]-[0234] describe an alternate input scheme for customizing pitch speed and height, wherein the user draws a circular or triangular path within a pitching position mark using the touch screen. The size and shape of the path drawn by the user customizes the speed and height of the ball accordingly (circular path = high pitch height, triangular path = low pitch height, and the size of the gesture traced path corresponds to the speed of the pitch).
The Examiner notes that the “skill for a preset section” is taught by the various specific pitching skills usable to affect ball speed, height, direction and curvature in the area around home plate in a virtual baseball game.)
and controlling a movement of the ball in the section using at least one of the speed, trajectory and effect in association with the activated skill in response to an activation of the skill for the section in a process in which a game instance for the sports game proceeds.
The examiner is interpreting any ability parameter of the various ability parameters disclosed by Ishi associated with a virtual pitcher as a skill. For example, the ability to throw a low or high pitch, the ability to curve a pitch that is in the process of being thrown left or right., and the ability to throw varying pitch speeds alone or in combination with different pitch heights or curves are skills. Regarding the limitation of an “activated skill … in response to an activation of the skill”, the Examiner is interpreting any customized pitch created by a user performing touch screen gestures that define pitch start timing, speed, direction, direction change (curve), and height and then implemented in the game as an activated skill. For example, Fig. 12 provides an illustrative flow diagram for pitch processing by the game application. Once the player has made a pitching operation, Function S10, after a displayed pitching operation input screen, Function S8, the Pitching start flag=1, “Yes” decision after function S12 represents an activation of the pitch, and correspondingly an activation of any of the skills assigned to the pitch based on the user decisions during the pitching operation. 
Fig. 13 illustrates a flow diagram that details what the “pitching operation” of function S10 of prior Fig. 12 involves. In Fig. 13, the player customizes pitching speed and direction. the pitcher starts pitching at “Pitching start flag=1” and the player has a final opportunity to change the ball path of the started pitch before the process concludes. Fig. 19 illustrates a flow diagram of an alternate pitching process according to the graphical user interface of Fig. 18, wherein the user can customize the type of pitch path based on the shape drawn on the touch screen within the pitching position mark, the speed based on the size of the path dawn, the pitching direction based on the downward stroke of the gesture, and whether the ball changes direction based on sideways gesture strokes after the pitch has begun at “Pitching start flag=1” at function S90. These additional examples of customized pitches that are then used in the game also represent activated skills. 
Although Ishi teaches the same inventive concept substantially as claimed, including enabling the user of the touch-screen baseball video game to construct user-defined pitches having customized start time, speed, direction, change in direction, and height (any or all of height, direction and change in direction or a combination thereof meets the limitation of trajectory of a ball), Ishi does not specifically describe whether any of these illustrative customized pitches are for real-time, single use, or whether customized pitches can be stored such that the “controlling” step is performed using a speed, trajectory and effect stored.
“98 Koshien” is an analogous baseball video game for PLAYSTATION 1 wherein the player can deliver customized novelty pitches to batters with strange pitching deliveries, wherein these customized pitches are possible because the game includes a pitching motion editor that allows players to define their own pitches. P. 2/3 of the evidentiary reference of “98 Koshien Best Baseball Pitching Ever” describes that the game has a “built in pitching motion editor” that enables players to create unexpected pitching motions. PP. 1-2 of the evidentiary reference of “Weirdness that is 98 Koshien” similarly discloses that this game, which was released in 1998, enables the player to, “customize the way pitchers make pitches” such that “pitchers on the mound do all sorts of crazy things and most of them are just about physically impossible to do.” P. 1/9 of the evidentiary reference of “Crazy High School Baseball Players,” describes that, “This is the game “98Koshien” released in Japan. In the game, We can edit the pitching motion freely,” and also, “It has the feature of allowing players to create their own pitching animations.” P. 16/22 of the evidentiary reference of “Rather Unique Pitching Strategies in 98 Koshien” describes that, “The reason those pitches are possible is that the game allowed you to edit your pitching form, giving some bizarre results if you tried hard enough.”
It would have been obvious to one having ordinary skill in the art at the time the invention was made that Ishi, which already includes a robust interface for customizing pitches, could have additionally included a pitch motion editor interface that enabled players to save or store these as customized pitches as taught by 98 Koshien without creating any unexpected results. The motivation to include a pitching motion editor in Ishi would be to save time during game play by enabling a player to easily recall his favorite user-defined pitches rather than having to manually recreate a pitch every time a particular pitch is needed in a baseball game.
Re claim 7, Ishi discloses that the sports game involves a baseball game and the preset section is in which pitching and catching are performed, see Fig. 2A.
Re claim 10, refer to the rejection of claim 1.
Allowable Subject Matter
Claims 6, 8-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/              Primary Examiner, Art Unit 3715